DETAILED ACTION
	This is a Final Action on the merits.  The U.S. Patent and Trademark Office has received claims 1-14 and 21-26 in application number 17/313,890 in the Response filed 09/21/22.  Claims 1-14 and 21-26 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s argument with respect to the claims, as currently amended, is found persuasive,  Examiner agrees the amendment to the processing limitation of the independent claims to overcome the cited disclosure of GURUNATHAN.  A new reference has been added with respect to this subject matter in a new ground of rejection under 35 U.S.C. 103.  An additional reference is added to the Relevant Art Not Cited section based on the new art.  

Claim Rejections 35 U.S.C. 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1, 2, 4, 6, 9, 10, 12, 13, and 21-23  are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0362339 A1 (“GURUNATHAN”), in view of US 20200065783 A1 (“FERNANDES”), and in further view of US 20170308875 A1 (“O’REGAN”).  Claim limitations are enumerated by decimal, e.g., “1.1” is the first limitation of claim 1; limitations further listed as “1.5(a)” and “1.5(b)” indicate these limitations are nested within “1.5”; these enumerations are for reference only.

	Regarding claim(s) 1, 9, and 21, GURUNATHAN discloses as cited below; the device claims 1 and 21 are considered together, followed by the limitations of the method claim 9:
1. 	A system, comprising: a non-transitory memory; and one or more hardware processors coupled with the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising: 
9. 	A method comprising:
21. 	A non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising: 
GURUNATHAN at Fig. 2 (disclosing payment server 140).
NOTE: The limitations of system claim 1 are presented as commensurate in scope with method claim 9 and device claim 21; the limitations of method claim 9 are additionally presented when necessary for claim interpretation, and are otherwise commensurate in scope with claims 1 and 21.
1.1		receiving, from an electronic payment tool associated with a first user and via a first network, transaction information associated with an electronic transaction between the first user and a merchant, wherein the transaction information comprises a monetary amount associated with the electronic transaction;
9.1		receiving, by one or more hardware processors associated with a service provider and from an electronic payment tool associated with a user and via a first network, transaction information associated with an electronic transaction between the user and a merchant, wherein the transaction information comprises data specific to the electronic transaction;
[0050] At 205, the unique virtual card number and a transaction amount associated with current payment transaction is sent to the acquirer server 130 from the user device 102. . . . [0051] At 210, the acquirer server 130 sends the unique virtual card number and the transaction amount (along with the session ID) to the payment server 140.
GURUNATHAN at Fig. 2 [0050-51] (disclosing the payment server 140 as receiving the unique reference number and transaction amount as sent from the user device).
1.2		in response to receiving a first digital token corresponding to the electronic payment tool associated with the first user via a payment network different from the first network,
Claim Interpretation: The step of receiving a first digital token is not positively recited as performed by the device of independent claim 1.
9.2		receiving, by the one or more hardware processors, a first digital token corresponding to the electronic payment tool associated with the user via a payment network different from the first network;
The wallet information such as an identifier of the user device 102 . . . a digital token generated by the wallet application for the payment card (e.g., xxxx xxxx xxxx 1234) . . . is stored and updated in the mapping database. In an embodiment, the wallet information is received by the payment server 140 from each wallet server through one or more public cloud platforms via upstream notifications.
GURUNATHAN at [0052] (disclosing the recited first digital token  received by the payment server from the wallet server).
Claim Interpretation: The present limitation recites only that the claimed server receives the token but does not recite to any particular device or module as transmitting the token, and the scope of the claim remains open with respect to this point.
1.3		accessing a digital wallet associated with the electronic payment tool, wherein the digital wallet is associated with a plurality of financial instruments;
9.3		accessing, by the one or more hardware processors, a digital wallet associated with the electronic payment tool based on the first digital token, wherein the digital wallet is associated with a plurality of financial instruments;
[0051] At 210, the acquirer server 130 sends the unique virtual card number and the transaction amount (along with the session ID) to the payment server 140. At 215, the payment server 140 accesses a mapping database to map the unique virtual card number (i.e., an example of the unique reference number) with the additional information stored therein. The mapping database includes wallet information of each wallet application of the user stored against the unique virtual card number. The payment server 140 is configured to update the mapping database on a predetermined periodic basis (e.g., every 90 minutes), or when such update is initiated by the customer.
GURUNATHAN at [0051].
1.4		 determining, from the plurality of financial instruments, a first financial instrument for processing the electronic transaction;
[0053] At 220, the payment server 140 is configured to select a preferred wallet application from the plurality of wallet applications of the user. For example, the wallet application 104a of FIG. 1 may be selected by the payment server 140 based on at least on one predefined criteria and a type of the payment transaction. Examples of the type of payment transaction include person to merchant payment transaction and person to person payment transaction.
GURUNATHAN at [0053].  Further with respect to the determining or selecting a first financial instrument:
[0081] At 606, the method 600 includes selecting, by the server system (e.g., the payment server 140), a preferred wallet application based on a type of the payment transaction and at least one predefined criteria. The at least one predefined criteria may be a usage information of each wallet application of the plurality of digital wallet applications.
GURUNATHAN at [0081] (disclosing the preferred wallet application as the first payment instrument determined by the “payment server”).
1.5		processing the electronic transaction using the digital wallet without charging the monetary amount to the first financial instrument, 
[0055] At 225, the payment server 140 notifies the wallet server of the preferred wallet application of the selection using the digital token generated by the wallet server for tokenizing the payment card of the user. For example, the wallet server 106a of the selected preferred wallet application 104a may be notified of the selection using the digital token extracted from the mapping database by the payment server 140. At 230, the wallet server 106a sends a request on the user device 102 to receive a user approval of the selection of the preferred wallet application 104a through one more UIs. The e-commerce website may redirect the user to another UI facilitated by the wallet server 106a for receiving the user approval. At 235, the user, using the UI on the user device 102, approves the selection of the preferred wallet application and the approval is sent to the payment server 140 over the payment network 145.
GURUNATHAN at [0055] (disclosing the processing of the electronic transaction as the payment server transmitting the digital token to the wallet server, Fig. 2 el. 225, of the selected wallet application or payment instrument, and the wallet server transmitting the selection of payment instrument, “a tokenization of the payment card of the user,” at Fig. 2 el. 230). 
Claim Interpretation: (I) The above limitation recites only that the transaction is processed without charging the first financial instrument, using the digital wallet, and the cited prior art reads on the scope of this limitation because the selected first instrument is not charged in the disclosed processing step, which is both disclosed and recited as occurring at the server.  The limitation is broad with respect to the scope of processing the transaction using the digital wallet, when there is no positive recitation to any payment being made, to a specific financial instrument being charged, or to what device or entity the payment is made to.  The recitation to using the digital wallet does not resolve the breath of the scope because the term digital wallet is used exclusively in the Specification to refer to the “digital wallet application” on the user device.  Spec. at 00003, 00019, 00049, 00057.  At 00049, the Spec. describes the “digital wallet application 112.”  Fig. 1 depicts the “User Interface Application 112” as a component of “User Device 110.”  For this reason, the term digital wallet is interpreted as the digital wallet application on the user device, as depicted at Fig. el. 230.).
		wherein the processing the electronic transaction comprises:
1.5a		creating a receivable record in an account database for storing the transaction information associated with the electronic transaction, 
GURUNATHAN at [0089] (“The processor 715 is configured to generate a unique reference number to be associated with a payment card of the user and is capable of being retrieved from the database 710 when received via the communication interface 725 during a payment transaction to select a preferred wallet application linked with the payment card of the user.”)
		wherein the receivable record further indicates an initial allocation of the monetary amount associated with the electronic transaction to the first financial instrument  associated with the digital wallet;
[0053] At 220, the payment server 140 is configured to select a preferred wallet application from the plurality of wallet applications of the user. For example, the wallet application 104a of FIG. 1 may be selected by the payment server 140 based on at least on one predefined criteria and a type of the payment transaction. Examples of the type of payment transaction include person to merchant payment transaction and person to person payment transaction.
GURUNATHAN at Fig. 6, 2020, [0053] (disclosing the payment server 140 as making a selection of a preferred digital wallet application, an initial allocation of a monetary amount, because the selection information includes the amount of the transaction and is a receivable record, as it is transmitted to the wallet server as a notification of selection; it occurs without charging because that step comes later on in Fig. 2).
Claim Interpretation: The receivable record is described in the Specification at 0030.  However, the Specification does not narrow the term as recited in claims 1, 9, and 21.  A record is data stored in a database, and the fact that the record is modified by the term receivable, only describes an intended use of the record analogous to an “account receivable.”  The term’s recited intended use does not have the patentable weight to narrow the scope of the claim.
1.5b(i)		 transmitting funds associated with the system in the monetary amount to the merchant; and
1.5b(ii)		and transmitting, to a merchant server associated with the merchant, a message indicating a successful processing of the electronic transaction
GURUNATHAN at Fig. 6 el. 225, [0053] (disclosing the transmission to the wallet server).
1.6		subsequent to the processing the electronic transaction, determining a second financial instrument, from the plurality of financial instruments, for use in the electronic transaction;
Claim Interpretation:  This subsequent to the processing clause does not receive patentable weight for device claims 1 and 21, because it merely recites the ordering of steps and not a step performed by the device.
9.6		subsequent to the processing the electronic transaction to the digital wallet,
		determining, by the one or more hardware processors, a second financial instrument, from the plurality of financial instruments, for use in the electronic transaction;
At 235, the user, using the UI on the user device 102, approves the selection of the preferred wallet application and the approval is sent to the payment server 140 over the payment network 145. . . . The payment server 140 is configured to notify the wallet server 106b of the wallet application 104b selected by the user based on the user preferences and the payment transaction may be processed further using the user preferred wallet application 104b.
GURUNATHAN at Fig. 2, el. 235 [0055-56] (disclosing the payment server determining the financial instrument to be charged in the transaction based on the user approval or disapproval of the payment server’s initial determination).
1.7		in response to determining the second financial instrument use in the electronic transaction, re-processing the electronic transaction using the second financial instrument via a series of commands transmitted within the payment network, 
		wherein the re-processing the electronic transaction using the second financial instrument comprises
1.7a		 charging at least a portion of the monetary amount to the second financial instrument based on a communication of the data stored in the receivable record to an issuer host associated with the second financial instrument via the payment network;
Claim Interpretation: The claim recites that the reprocessing function is performed via a series of commands within the payment network.  This clause does not affect the scope of the limitation because it does not recite a transmission to payment network, and the fact that the payment network transmits commands within its own network is out the scope of the claimed server.
9.7		re-processing, by the one or more hardware processors, the electronic transaction using the second financial instrument, 
[0057] At 240, the payment server 140 is configured to extract the payment card information of the payment card using the unique virtual card number associated with the payment card. The payment card information may also be stored in the mapping database along with the other wallet information. The payment card information may include payment card number, expiry date, name of the cardholder, CVV number etc.
GURUNATHAN at [0057] el. 240 (disclosing the payment server as re-processing the transaction, where the step of re-processing involves the payment server using the first financial instrument, i.e., that financial instrument determined by the payment server at Fig. 2 el. 235, to be the instrument for charging the electronic transaction).
		wherein the re-processing the electronic transaction using the second financial instrument comprises 
9.7a		charging at least a portion of the monetary amount to the second financial instrument based on a communication of the data stored in the receivable record to an issuer host associated with the second financial instrument via the payment network;
[0058] At 245, the payment server 140 sends the payment card information and the transaction amount to the issuer server 135 for authorization. Authorization of the payment card information is performed by the issuer server 135 (see, 250). 
[0059] At 255, the issuer server 135 notifies the payment server 140 (or the acquirer server 130) of the successful authorization of the payment card information, sufficient funds available for processing the transaction amount as well as verification of the cardholder.
[0060] At 260, the issuer server 135 debits the transaction amount from the account of the user. At 265, the issuer server 135 sends a notification of debiting of the transaction amount to the acquirer server 130 via the payment server 140. At 270, the acquirer server 130 credits the transaction amount in the merchant account.
GURUNATHAN at [0058-60] (disclosing the charging steps between payment server, issuer, and acquirer).
1.8		updating the receivable record based on the re-processing of the electronic transaction using the second financial instrument;
1.9		and transmitting, to a user device associated with the first user, a notification indicating a completion of the re-processing of the electronic transaction using the second financial instrument. 
At 255, the issuer server 135 notifies the payment server 140 (or the acquirer server 130) of the successful authorization of the payment card information, sufficient funds available for processing the transaction amount as well as verification of the cardholder. . . . The transaction status may include successful, failure or pending. The acquirer server 130 may also send the transaction status to the user device 102. Alternatively, the transaction status may be sent by the merchant interface to the user device 102. The transaction process completes at operation 275.
GURUNATHAN at [0059-60] (disclosing the user device as notified of the completion of the re-processing via the payment sever).
	However, GURUNATHAN does not disclose the recited second financial instrument: at (1.5) transmitting funds associated with the system in the monetary amount to the merchant; at (1.6) determining a second financial instrument; at (1.7) re-processing the electronic transaction using the second financial instrument . . . and [charging based on a communication] of the data stored in the receivable record to an issuer host; at (1.8) updating the receivable record based on the re-processing of the electronic transaction using the second financial instrument; and at (1.9) [. . .] a notification indicating a completion of the re-processing of the electronic transaction using the second financial instrument.
	FERNANDES discloses:
1.6		[. . .] determining a second financial instrument, from the plurality of financial instruments, for use in the electronic transaction;
[0040] When selection of the split payment option is received (304), the application can check to determine (306) if the maximum limit for a split has been reached; and if not, then prompt the user with available cards that were registered to the virtual card (308). [0041] The application can receive a user's selection of a card (310) and then add the selected card to be used with the virtual card (312). Additional cards can be added until the maximum limit for the split is reached. After the application determines that the user has finished adding cards (314) or determines (306) that the maximum limit for the split is reached, the selection process ends (316).
FERNANDES at [0039-41] (determining the payment application determining the second financial instrument among a plurality of financial instruments).
1.7		[. . .] re-processing the electronic transaction using the second financial instrument via a series of commands transmitted within the payment network, 
FERNANDES at [0047] (disclosing the second financial instrument as processed for pre-authorization and transmitted in a payment message to the acquirer as part of a split payment request) (“[T]he transaction will perform multiple card transactions and that the transaction will end in two legs. In addition, the split payment request indicates that the request is for pre-authorization (‘pre-auth’) processing”).
		wherein the re-processing the electronic transaction using the second financial instrument comprises
1.7a		 charging at least a portion of the monetary amount to the second financial instrument based on a communication to an issuer host associated with the second financial instrument via the payment network;
The acquirer 640 routes the completion request for that particular transaction identifier to the split services server 620 (communication 9). In response to receiving a completion request, the split services server 620 uses the transaction identifier to get funding PANs, expiry dates, amounts, and sub-transaction identifiers (step 10); and communicates completion requests to each issuer 660-1, 660-2, 660-3 (communications 11.1). The issuers 660-1, 660-2, 660-3 debit the hold amount (communication 11.2) and respond to the split servicers server 620 that completion was successful (communication 11.3). 
FERNANDES at [0069]. 
1.7		re-processing the electronic transaction using the second financial instrument via a series of commands transmitted within the payment network;
1.8		updating the receivable record based on the re-processing of the electronic transaction using the second financial instrument;
[0053] The processes 500 can continue with requesting (506) pre-auth to the identified issuers for corresponding portion amounts of the split payment. The pre-auth request can be performed by generating a sub-transaction identifier for each issuer of each payment card of the at least two payment cards; and requesting pre-authorization for each of the at least two payment cards by communicating to each corresponding issuer a pre-auth request. Each pre-auth request includes the sub-transaction identifier and corresponding portion amount of the split payment. The sub-transaction identifiers can be stored at the split services associated with the original split transaction identifier.
FERNANDES at [0053] (disclosing a second payment instrument, in the two payment cards, along with data that may be detokenized to identify “sub-transaction identifiers,” which indicate the allocation to each financial instrument, as that data is then “stored at the split services,” i.e. there is a receivable record corresponding to the transaction with first and second financial instruments).
1.9		[. . .] a notification indicating a completion of the re-processing of the electronic transaction using the second financial instrument. 
Once all sub-transactions are found to have successful completion, the split service server 620 can communicate a completion response (communication 9.1) to the acquirer 640, who then provides the completion response to the merchant 630 (communication 8.1).
FERNANDES at [0069]. 
	The disclosure of FERNANDES is analogous to GURUNATHAN in that it also involves the processing step of transmitting a token to a payment server  that determines the re-processing step as the completion of the payment.  
	GURUNATHAN discloses the recited steps of processing and re-processing as a payment server processing a transaction with the digital token for a first financial instrument, and FERNANDES discloses an initial processing step of selection and preauthorization, a re-processing step at the split payment server using at least a second financial instrument, and updating the receivable record at the split services processor.  In view of this disclosure, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the server implementing the transaction processing and re-processing steps of GURUNATHAN, to complete a split payment transaction as in FERNANDES because each of GURUNATHAN and FERNANDES disclose software implemented between a user device, payment server, and issuer server, such that each of the recited steps will perform in combination the same as disclosed individually, to a predictable result.
	However, the combination of GURUNATHAN in view of FERNANDES does not explicitly disclose:
transmitting funds associated with the system in the monetary amount to the merchant;
[charging based on a communication] of the data stored in the receivable record to an issuer host 
	O’REGAN discloses these remaining elements with respect to a payment processor:
1.5		wherein the processing the electronic transaction comprises:
1.5b(i)		 transmitting funds associated with the system in the monetary amount to the merchant; and
[0109] At a next stage (408), the payment processor may identify, using the consumer-specific account identifier, the financial account of the payee entity and an identifier of the consumer. At a following stage (410), the payment processor may process the transfer of funds against the float account and in favour of the financial account of the payee entity. This may include the payment processor updating a consumer record to reflect the payment made in favour of the financial account of the payee entity.
O’REGAN at [0109] (disclosing the transmission of the funds associated with the float account of the payment processor); O’REGAN at [0107] (disclosing the “float account” as “[T]he consumer may approach an agent having a float account against which the agent is able to conduct financial transactions on behalf of consumers. An exemplary agent is a mobile money agent.”).  The transfer of funds in O’REGAN between the agent, on behalf of the payment processor results in the “consumer” ultimately paying the agent:
[0110] The payment processor (110) may then receive, at a following stage (412), a transaction response message either confirming or denying the transaction and may then, at a next stage (414), transmit a payment confirmation message or payment denial message to a communication device of the consumer such that the consumer may pay to the agent an amount of cash corresponding to the amount associated with the transfer of funds. Should the consumer receive the payment confirmation message, the consumer may pay the agent an amount of cash corresponding to the amount associated with the transfer of funds.
O’REGAN at [0110].
1.7		wherein the re-processing the electronic transaction using the second financial instrument comprises 
1.7a		 charging at least a portion of the monetary amount to the second financial instrument based on a communication of the data stored in the receivable record to an issuer host associated with the second financial instrument via the payment network;
[0107] The agent may use a communication device, such as a mobile phone, of the agent to transmit a transaction request from the float account of the agent and in favour of the payee entity account, including the consumer-specific account identifier and an amount associated with the transfer of funds, to an issuer server computer (120) of an issuing financial institution associated with the agent. At a first stage (402), the issuing server computer (110) may receive the transaction request and, at a following stage (404), may generate and transmit a transaction request message to the payment processor (110), including the consumer-specific account identifier and the amount associated with the transfer of funds.
O’REGAN at 0107 (disclosing the agent as charging the issuer server computer based on the “transaction request,” which is a receivable record, that is, it states the money the agent demands back as a “receivable” from the issuer).
	O’REGAN is analogous art to GURUNATHAN and FERNANDES, as O’REGAN involves electronic payment systems executing payment steps between a payee, payor, and financial institutions.
	GURUNATHAN discloses the recited steps of processing and re-processing as processing a transaction with the digital token for a first financial instrument.  However, the transmission of the digital token in GURUNATHAN does not transmit funds directly to the merchant as part of the disclosed processing step.  FERNANDES discloses an initial processing step of selection and preauthorization, a re-processing step at the split payment server, and updating the receivable record at the split services processor.  However, the system of FERNANDES does not transmit the funds directly to the merchant nor does it explicitly disclose  a communication of the data stored in the receivable record explicitly to an issuer host.  O’REGAN discloses the transmission of funds from an agent to a payee via a float account that is separate from the charge of the issuer host.  The agent pays first in a processing step and the settlement between the consumer and issuer, or re-processing, happens subsequent to the payment, as in the present claims.
	In view of this disclosure, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the server implementing the transaction processing and re-processing steps of GURUNATHAN, to complete a split payment transaction as in FERNANDES, where the funds are transferred to the merchant as processing step to the issuer, as in O’REGAN.  This is because each of GURUNATHAN, FERNANDES, and O’REGAN discloses payment authorized between merchant/payees and user/payers involving payment systems, such that the modified order of steps in transmitting the funds according to O’REGAN will perform in combination the same as disclosed individually, to a predictable result.
	Therefore claims 1, 9, and 21 are rendered obvious by GURUNATHAN in view of FERNANDES.

	Regarding claim(s) 2, 10, and 22, GURUNATHAN discloses: the system of claim 1, wherein 
2.1		the determining the second financial instrument for use in the electronic transaction is based on at least one of the monetary amount associated with the electronic transaction or a rewards program associated with the second financial instrument.
The payment server also selects a preferred wallet application based on a type of the payment transaction and predefined criteria. Examples of the predefined criteria relate to usage information of each digital wallet application including, but not limited to, usage information of each wallet application, a purchase history, one or more rewards offered by each wallet application, a network bandwidth utilization, a battery usage of the user device and the like.
GURUNATHAN at 0036 (disclosing the selection of a preferred wallet instrument based payment type and “predefined criteria”).  A person having ordinary skill in the art before the effective filing date of the claimed invention would view the disclosure of “based on a type of payment transaction” to include the at least one monetary amount because the recited electronic transaction is for a monetary amount.
	However, GURUNATHAN does not explicitly disclose the step of determining with  respect to a second financial instrument, because GURUNATHAN discloses this step as occurring for the first financial instrument.
	 FERNANDES discloses:
2.1		the determining the second financial instrument for use in the electronic transaction is based on at least one of the monetary amount associated with the electronic transaction or a rewards program associated with the second financial instrument.
[0051] FIG. 5 shows processes for split payment services. Processes (500) carried out by the split services server can include receiving (502) a transaction request. The transaction request can be identified as being for a split payment by the split payment flag indicator with the request. The transaction request can include a split transaction identifier, a wrapper PAN for a virtual card, tokens of at least two payment cards, corresponding portion amounts of a split payment, and a split payment flag indicator.
FERNANDES at [0051] (disclosing the server determining a first and second payment card corresponding to first and second financial instruments).
	GURUNATHAN discloses determining a financial instrument based on a set of criteria; FERNANDES discloses that the server makes this determination for each of a first and second financial instrument.  It would be obvious to a person having ordinary skill in the art before the claimed invention that the server of GURUNATHAN could use the same criteria for determining the second financial instrument as it does the first financial instrument, because it involves the server making the determination, as in FERNANDES, as opposed to the user, and this could be performed the same alone, as in combination with FERNANDES and O’REGAN, to a predictable result.
	Therefore claims 2, 10, and 22, are rendered obvious by GURUNATHAN, in view of FERNANDES, and in further view of O'REGAN, stand rejected under 35 U.S.C. 103.

	Regarding claim(s) 4, 12, and 23, GURUNATHAN discloses: the system of claim 1, wherein the operations further comprise: subsequent to the processing the electronic transaction, 
4.1		receiving, from the first user via the electronic payment tool, an input indicating a selection of a third financial instrument of the plurality of financial instruments for the re- processing the electronic transaction;
[0056] In at least one example embodiment, the user is given prime authority to disapprove the preferred wallet application 104a and provide his own preferences for using a different wallet application (e.g., the wallet application 104b of FIG. 1) than the one selected by the payment server 140. In such scenarios, the user may provide the user preferences using the UIs facilitated by the wallet server 106a. The wallet server 106a may forward the user disapproval and the user preferences to the payment server 140. The payment server 140 is configured to notify the wallet server 106b of the wallet application 104b selected by the user based on the user preferences and the payment transaction may be processed further using the user preferred wallet application 104b.
GURUNATHAN at [0056] (disclosing the recited step with respect to the second financial instrument where that selection is performed by user input).
4.2		and in response to the receiving the input from the first user, providing a notification to the first user indicating that the second financial instrument is an optimal financial instrument for the electronic transaction based on a set of criteria.  
GURUNATHAN at [0055] (disclosing the step with respect to the second financial instrument) (“At 235, the user, using the UI on the user device 102, approves the selection of the preferred wallet application and the approval is sent to the payment server 140 over the payment network 145.”).
	However, GURUNATHAN does not explicitly disclose performing the step with respect to a third financial instrument.
	FERNANDES discloses:
4.1		receiving, from the first user via the electronic payment tool, an input indicating a selection of a third financial instrument of the plurality of financial instruments for the re- processing the electronic transaction;
[0052] The server can identify (504) issuers of the at least two payment cards. For example, the split services server can read the split payment flag indicator to determine the number of payment cards for the split payment and use that number to extract the appropriate tokens and other information such as expiry and corresponding payment amounts.
FERNANDES at [0052] (disclosing the server receiving the transaction request indicating a plurality payment cards).
	Therefore claims 4 and 12 are rendered obvious by GURUNATHAN, in view of FERNANDES, and in further view of O'REGAN, stand rejected under 35 U.S.C. 103.

	Regarding claim(s) 6, the system of claim 1, GURUNATHAN discloses:
	wherein the re-processing the electronic transaction comprises
6.1		  charging a first portion of the monetary amount to the second financial instrument and  charging a second portion of the monetary amount to a third financial instrument from the plurality of financial instruments.  
[0058] At 245, the payment server 140 sends the payment card information and the transaction amount to the issuer server 135 for authorization. Authorization of the payment card information is performed by the issuer server 135 (see, 250). The authorization process includes validating one or more of the payment card information of the payment card, verification of the cardholder identification, Mobile Personal Identification Number (MPIN), issuer account information and the like.
GURUNATHAN at [0058] (disclosing the charging step).
	However, GURUNATHAN does not disclose a first portion or second portion of the electronic transaction or charging a second portion to a third instrument.
	 FERNANDES discloses those elements not explicitly disclosed by GURUNATHAN:
6.1		  charging a first portion of the monetary amount to the second financial instrument and  charging a second portion of the monetary amount to a third financial instrument from the plurality of financial instruments.  
[0047] Returning briefly to FIG. 1, once the payment request message is created, the payment request message can be transmitted from the user's computing device (e.g., 112, 114 of FIG. 1) to the merchant terminal (e.g., 122, 124 of FIG. 1) and then to the acquirer (e.g., 130 of FIG. 1). As will be described in more detail with respect to FIGS. 6-8, because message includes a split flag, the acquirer knows that the transaction will perform multiple card transactions and that the transaction will end in two legs. In addition, the split payment request indicates that the request is for pre-authorization (“pre-auth”) processing. That is, the payment cards—both credit and debit cards—are processed for pre-authorization.
FERNANDES at [0047] (disclosing the first and second portion of the re-processing steps as the multiple card transactions that will take place at the acquirer, after the “pre-auth” processing step is complete.) 
	GURUNATHAN discloses the steps of processing and re-processing the electronic transaction, as at independent claims 1 and 9, where the processing step involves transmitting a token to a server—in GURUNATHAN, this is the interchange or payment server—and the re-processing step involves the completion of the payment between the payment server and the issuer or acquirer.
	The disclosure of FERNANDES is analogous to GURUNATHAN in that it also involves the processing step of transmitting a token to a “split services server” that determines the re-processing step as the completion of the payment.  FERNANDES discloses the first and second portions in relation to the first and second financial instruments, in addition to the processing and re-processing steps, analogous to the disclosure of GURUNATHAN.
	Where GURUNATHAN discloses the steps of processing and re-processing involving a wallet application, payment server, and issuer; and where FERNANDES discloses the first and second portions of the re-processing step as the multiple card transactions; it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the server implementing processing and re-processing steps of GURUNATHAN, to include the first and second portions of first and second card transactions of FERNANDES.  This modification yields a predictable result because each of GURUNATHAN, FERNANDES, and O’REGAN disclose software implemented between a user device, payment server, and issuer server, such that each of the recited steps will perform in combination the same as disclosed individually.
	Therefore claim 6 is rendered obvious by GURUNATHAN, in view of FERNANDES, and in further view of O'REGAN.

	Regarding claim(s) 13, the method of claim 9, further comprising: GURUNATHAN discloses:
13.1		subsequent to the allocating the electronic transaction to the digital wallet, 
		receiving an input from the user corresponding to a selection of a second financial instrument of the plurality of financial instruments for the re-allocating the electronic transaction;
		subsequent to the processing the electronic transaction, receiving, from the user, an input  indicating a selection of a third financial instrument of the plurality of financial instruments for the re-processing the electronic transaction;
GURUNATHAN at [0056] (disclosing the recited step with respect to selecting a second financial instrument where that selection is performed by user input).
13.2		and allocating a first portion of the monetary amount to the second financial instrument based on a first available amount on the second financial instrument and allocating a second portion of the monetary amount to the third financial instrument based on a second available amount on the third financial instrument.  
	However, GURUNATHAN does not explicitly disclose: at (13.2) allocating a first portion of the monetary amount to the second financial instrument based on a first available amount on the second financial instrument and allocating a second portion of the monetary amount to the third financial instrument based on a second available amount on the third financial instrument.
	 FERNANDES discloses those elements not explicitly disclosed by GURUNATHAN:
13.2		and allocating a first portion of the monetary amount to the second financial instrument based on a first available amount on the second financial instrument and allocating a second portion of the monetary amount to the third financial instrument based on a second available amount on the third financial instrument.
[0021] A virtual wallet application that supports multi-card payments can include instructions, stored on the computing device (e.g., 112, 114), that when executed by a hardware processor of the computing device, create a virtual card for split payment processing, add payment cards (e.g., credit cards and debit cards) to the virtual card, support selection of two or more of the payment cards for use in a split payment, and generate a split payment request.
[0044] FIG. 4 shows an example process for creating a split payment request. Referring to FIG. 4, a process 400 can begin based on the cards selected from process 300 described with respect to FIG. 3. For each selected card, an amount is received to be entered against each card (402) and a command to complete payment is received (404).
[0046] Once validation is completed and the details for the amount of payment and selected payment cards are received, the application can create the payment request message (410). The payment request message can be created by taking the wrapper PAN as the token for the message (e.g., the bank information number) and then the tokens corresponding to the selected payment cards to be used for payment, their validity details (e.g., expiry, CVV), corresponding amounts of payments and cryptograms for on-behalf of validation can be provided as part of the message body, for example, in fields of the message structure, along with a split payment flag indicator.
FERNANDES at [0021] (disclosing “split payment processing” involving at least a first and second financial instrument.); at Fig. 4 [0044] (disclosing the an amount re-allocated to each card); at [0046] (disclosing an analogous tokenization process, as disclosed by GURUNATHAN, i.e. there is the payment request token and then a plurality of tokens correspond to the re-allocation, and completion of payment).
	Therefore claim 13 is rendered obvious by GURUNATHAN, in view of FERNANDES, and in further view of O’REGAN.

	Claims 3, 11, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over GURUNATHAN in view of FERNANDES, in view of O’REGAN, and further in view of US 20180253722 A1 ( “GUPTA”).

	Regarding claim(s) 3 and 11, the system of claim 1, GURUNATHAN discloses: 
3.1, 11.1	wherein a delay of a first time period exists between the processing the electronic transaction and the re-processing the electronic transaction using the second financial instrument, and wherein the operations further comprise 
3.2		determining the delay of the first time period based on determining that an income will be received by the first user at the end of the first time period or determining a first amount of funds will become available on the second financial instrument by the end of the first time period.
11.2		determining that a first amount of funds will become available for use on the second financial instrument by the end of the first time period.  
GURUNATHAN at [0055] (as cited for cls. 1, 9, 21) (disclosing the processing of the electronic transaction as the payment server transmitting the digital token to the wallet server, Fig. 2 el. 225, of the selected wallet application or payment instrument, and the wallet server transmitting the selection of payment instrument, “a tokenization of the payment card of the user,” at Fig. 2 el. 230); GURUNATHAN at [0057] el. 240 (disclosing the payment server as re-processing the transaction, where the step of re-processing involves the payment server using the first financial instrument, i.e., that financial instrument determined by the payment server at Fig. 2 el. 235, to be the instrument for charging the electronic transaction).
	However, GURUNATHAN does not explicitly disclose: at (3.1) wherein a delay of a first time period exist; at (3.2) determining the delay of the first time period based on a determining an income will be received by the end of the first time period or determining a first amount of funds will become available on the first financial instrument by the end of the first time period; and at (11.1) determining a first amount of funds will become available for use on the first financial instrument by the end of the first time period.        
	FERNANDES discloses:
3.1		wherein a delay of a first time period exists between the processing the electronic transaction and the re-processing the electronic transaction using the second financial instrument, and wherein the operations further comprise 
FERNANDES at [0062], [0064], [0069-70] (disclosing the split services server as handling a single token validation, where the processing step is the token step, and the re-processing step is the completion of the transaction with the issuer, as described at [0070]; the issuer performs a hold of the amount of the transaction for a period of time as part of its “pre-auth” response step described at [0064]).
	and wherein the operations further comprise 
3.2		determining the delay of the first time period based on determining that an income will be received by the first user at the end of the first time period or determining a first amount of funds will become available on the second financial instrument by the end of the first time period. 
FERNANDES at [0064] (disclosing a period of time, a hold, between the pre-auth request and the completion or re-processing of the transaction).
	FERNANDES further discloses regarding claim 11:
		The method of claim 9, wherein 
11.1		determining that a first amount of funds will become available for use on the second financial instrument by the end of the first time period.
FERNANDES at [0064] (disclosing a period of time, a hold, between the pre-auth request and the completion or re-processing of the transaction).
	GURUNATHAN discloses the steps of processing and re-processing the electronic transaction, as at independent claims 1 and 9, where the processing step involves transmitting a token to a server—in GURUNATHAN, this is the interchange or payment server—and the re-processing step involves the completion of the payment between the payment server and the issuer or acquirer.
	The disclosure of FERNANDES is analogous to GURUNATHAN in that it also involves the processing step of transmitting a token to a “split services server” that determines the re-processing step as the completion of the payment.  FERNANDES further discloses that there is a “hold” time period between the processing and re-processing steps.  This delay is characterized by a “pre-auth response” that creates a delay between the token step and the completion of the payment by charging the first financial instrument.
	Where GURUNATHAN discloses the steps of processing and re-processing involving a wallet application, payment server, and issuer; where FERNANDES discloses the step of implementing a timed delay between the tokenized processing at the server, and the payment completion at the acquirer, and where funds are transferred to the merchant in a processing step, as in O’REGAN—It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the server implementing processing and re-processing steps of GURUNATHAN, to include the timed delay of FERNANDES.  This modification yields a predictable result because each of GURUNATHAN and FERNANDES disclose software implemented between a user device, payment server, and issuer server, such that each of the recited steps will perform in combination the same as disclosed individually.
	However, the combination of GURUNATHAN, in view of FERNANDES, and in further view of O’REGAN does not disclose: at (3.2) based on determining that an income will be received by the first user at the end of the first time period or determining a first amount of funds will become available on the second financial instrument by the end of the first time period.
	GUPTA discloses those limitations emphasized below not explicitly disclosed by the combination of GURUNATHAN in view of FERNANDES and in further view of O’REGAN:
	and wherein the operations further comprise 
3.2		determining the delay of the first time period based on determining that an income will be received by the first user at the end of the first time period or determining a first amount of funds will become available on the second financial instrument by the end of the first time period..
[0055] In the step 304, in addition to the value or amount of the purchase credit line 50 availed to the consumer, the server 100 also defines a time period after which any utilized portion or amount of the purchase credit line 50 must be settled. The time period is defined based on data from the consumer database 30. For example, if the consumer has been consistently paying his/her credit bills on time, the time period may be longer. As such, the purchase credit line 50 can only be utilized by the consumer for the predefined time period. In one embodiment, the predefined time period is 24 hours. The purchase credit line 50 allows the consumer to loan an amount from the purchase credit line 50 to supplement the funds or credit available in his/her credit card, especially when the credit card does not have sufficient credit limit to pay for the merchandise. The consumer can thus pay for the merchandise with the credit card and loan amount, and keep the merchandise reserved while the consumer makes an effort to repay the loan amount. The consumer thus will not miss out on limited-edition or flash sale merchandise which would have occurred otherwise due to insufficient funds.
GUPTA at [0055] (disclosing a delay determined by the availability of a first amount of funds, in the form of a purchase credit line).
	The disclosure of GUPTA is to a system and method for processing a merchandise purchase transaction between a merchant and a consumer, as embodied at Fig. 1.  Analogous to GURUNATHAN, FERNANDES, O’REGAN and the present invention, the system of GUPTA involves a user device, a digital wallet, a server, and a payment network (issuer/acquirer).  GUPTA explicitly discloses that its server can delay payment and completion, i.e. the re-processing step, according to a purchase credit line that is available for a pre-defined time period, as determined by the consumer’s history of paying a credit line down, i.e. income history.
	GURUNATHAN discloses the steps of processing and re-processing involving a wallet application, payment server, and issuer.  FERNANDES discloses the step of implementing a timed delay between the tokenized processing at the server, and the payment completion at the acquirer.  O’REGAN discloses funds are transferred to the merchant in a processing step.  GUPTA discloses a time period delay based on a purchase credit line.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the server implementing processing and re-processing steps of GURUNATHAN, to include the timed delay of FERNANDES, where the time delay is the purchase credit line time period of GUPTA, and the payment is transmitted as in O’REGAN.  This modification yields a predictable result because each of GURUNATHAN, FERNANDES, O’REGAN and GUPTA, disclose software implemented between a user device, payment server, and issuer server, such that each of the recited steps will perform in combination the same as disclosed individually.  Therefore claims 3 and 11 are rendered obvious by GURUNATHAN in view of FERNANDES, in view of O’REGAN, and further in view of GUPTA.

	Claims 5, 7, 8, 14, and 25, are rejected under 35 U.S.C. 103 as being unpatentable over GURUNATHAN in view of FERNANDES, in view of O’REGAN, and in further view of WIPO Publication WO 2020086096 A1 (hereinafter “KAJA”).

	Regarding claim(s) 5 and 25, GURUNATHAN discloses:
5. 	The system of claim 1, wherein the operations further comprise: 
5.1		determining a first amount of first rewards corresponding to the electronic transaction, wherein the first amount of the first rewards is allocated based on the first digital token being used to process the electronic transaction;
GURUNATHAN at [0053-54] (disclosing the payment server as determining the “rewards points per purchase” and “one or more rewards offered by each wallet application,” as part of the “predefined criteria” for selecting a preferred wallet application).
5.2		and in response to the re-processing the electronic transaction, allocating the first amount of the first rewards to a rewards account associated with the first user. 
	However, GURUNATHAN in view of FERNANDES, in view of O’REGAN does not disclose: allocating the first amount of the first rewards to a rewards account associated with the first user.
	KAJA discloses the allocation of rewards to a rewards account following the re-processing of the transaction:
5.2		and in response to the re-processing the electronic transaction, allocating the first amount of the first rewards to a rewards account associated with the first user.
[0026] In one embodiment, a confirmation message may be sent to the other devices 122, 124, 126 so that each other user may have a chance to review and approve the charges. When a response to the confirmation message is received, the original transaction may be split with the original transaction amount being reduced by the sum of the other payments. The other payments may be processed accordingly. The original merchant transaction may, in an embodiment, receive updated transactions referencing the original transaction or the additional processing may happen without notifying the original merchant. Each participant, however, may be eligible for reward points based on the newly generated transactions. Fig. 4 illustrates the completed transaction notifications being sent to the participants while various issuers are sent transaction completion information.
KAJA at [0026] (disclosing a transaction with at least one user where the result of the completion of the payment transaction is an assignment of rewards points to the users involved in the transaction).
	GURUNATHAN discloses the steps of processing and re-processing, as those steps relate to using a digital token to assign a transaction to a payment server, such that the payment sever can further assign the transaction to a financial instrument whose associated earned rewards is part of the pre-defined criteria for the selection of the financial instrument.  Once the transaction is re-processed with the selected financial instrument, KAJA discloses that the rewards points are assigned to the user whose financial instrument (i.e. the associated issuer) completes the re-processing of the transaction.
	GURUNATHAN discloses the steps of processing and re-processing involving a wallet application, payment server, and issuer; where FERNANDES discloses the step of implementing a timed delay between the tokenized processing at the server, and the payment completion at the acquirer, and where funds are transferred to the merchant in a processing step, as in O’REGAN.  KAJA further discloses that the rewards points are assigned to the user whose selected financial instrument is used to complete the payment; it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the server implementing processing and re-processing steps of GURUNATHAN, to include the assignment of rewards points of KAJA, while completing a split payment transaction as in FERNANDES, and transferring funds directly to a merchant, O’REGAN.  This modification yields a predictable result because each of GURUNATHAN, FERNANDES, O’REGAN, and KAJA disclose software implemented between a user device, payment server, and issuer server, such that each of the recited steps will perform in combination the same as disclosed individually.
	Therefore claims 5 and 25 are rendered obvious by GURUNATHAN in view of FERNANDES, in view of O’REGAN, and in further view of KAJA.

	Regarding claim(s) 7, GURUNATHAN in view of FERNANDES discloses: the system of 6, as shown above.
	FERNANDES further discloses:
7.1		determining the first portion and the second portion based on a first available amount on the first financial instrument and a second available amount on the second financial instrument, and further based on a first rewards program associated with the first financial instrument and a second rewards program associated with the second financial instrument.
FERNANDES at [0047] (disclosing the first and second portion of the re-processing steps as the multiple card transactions that will take place at the acquirer, after the “pre-auth” processing step is complete.) 
	GURUNATHAN discloses the steps of processing and re-processing the electronic transaction, as at independent claim 1, where the processing step involves transmitting a token to a server—in GURUNATHAN, this is the interchange or payment server—and the re-processing step involves the completion of the payment between the payment server and the issuer or acquirer.  FERNANDES discloses the first and second portions of the re-processing step as the multiple card transactions, and O’REGAN discloses the transmission of the funds directly to the merchant—It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the server implementing processing and re-processing steps of GURUNATHAN, to include the first and second portions of first and second card transactions of FERNANDES.  This modification yields a predictable result because each of GURUNATHAN and FERNANDES disclose software implemented between a user device, payment server, and issuer server, such that each of the recited steps will perform in combination the same as disclosed individually.
	However, GURUNATHAN in view of FERNANDES in view of O’REGAN does not disclose: a rewards program, specifically the step of [determining] based on a first rewards program associated with the first financial instrument and a second rewards program associated with the second financial instrument.
	KAJA discloses a rewards program with respect to determining each rewards program associated with the first and second financial instruments::
7.1		determining the first portion and the second portion based on a first available amount on the first financial instrument and a second available amount on the second financial instrument, and further based on a first rewards program associated with the first financial instrument and a second rewards program associated with the second financial instrument.
KAJA at [0026] (disclosing a transaction with at least one user where the result of the completion of the payment transaction is an assignment of rewards points to the users involved in the transaction).
	GURUNATHAN , FERNANDES, KAJA and the present invention each involve implementing a payment transaction involving first (processing) and second (re-processing) steps, involving a user device, a digital wallet, a server, and a payment network (issuer/acquirer).  
	GURUNATHAN discloses the steps of processing and re-processing involving a wallet application, payment server, and issuer.  FERNANDES discloses the first and second portions of the re-processing step as the multiple card transactions.  O’REGAN discloses the transmission of the funds directly to the merchant  KAJA discloses that the rewards points are assigned to the user whose selected financial instrument is used to complete the payment.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the server implementing processing and re-processing steps of GURUNATHAN, to include the first and second portions of first and second card transactions of FERNANDES, with the rewards point determination of KAJA, and the transmission funds of O’REGAN.  This modification yields a predictable result because each of GURUNATHAN, FERNANDES, O’REGAN and KAJA, disclose software implemented between a user device, payment server, and issuer server, such that each of the recited steps will perform in combination the same as disclosed individually.  Therefore claim 7 is rendered obvious by GURUNATHAN in view of FERNANDES, in view of O’REGAN, and further in view of KAJA.

	Regarding claim(s) 8, GURUNATHAN discloses: The system of claim 1
	KAJA further discloses: the operations further comprising
8.1		detecting an indication to split the electronic transaction with a second user;
KAJA at Fig. 6, [0018] (disclosing the user interface with input fields as selectable options for at least a second user to split the transaction).
8.2		determining a first rewards amount corresponding to the first user and a second rewards amount corresponding to the second user;
KAJA at [0026] (disclosing a transaction with at least one user where the result of the completion of the payment transaction is an assignment of rewards points to the users involved in the transaction).
8.3		and in response to detecting a payment from the second user to the first user corresponding to the electronic transaction, allocating the second rewards amount to a rewards account associated with the second user.
KAJA at [0026] (disclosing the reward amount is determined and assigned to the appropriate financial instrument and its associated user).
	Where GURUNATHAN discloses the steps of processing and re-processing involving a wallet application, payment server, and issuer; and where KAJA discloses the steps of splitting a transaction to allocate rewards amounts between two users; it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the server implementing processing and re-processing steps of GURUNATHAN, to include splitting a transaction and allocating rewards points, as in KAJA.  This modification yields a predictable result because each of GURUNATHAN and KAJA disclose software implemented between a user device, payment server, and issuer server, such that each of the recited steps will perform in combination the same as disclosed individually.  Therefore claim 8 is rendered obvious by GURUNATHAN in view of FERNANDES, in view of O’REGAN, and in further view of KAJA .

	Regarding claim(s) 14 GURUNATHAN discloses the method of claim 9 and further discloses:
14.1		determining a first amount of first rewards corresponding to the electronic transaction, wherein the first amount of the first rewards is determined based on the allocation of the monetary amount to the first financial instrument;
GURUNATHAN at [0053-54] (disclosing the payment server as determining the “rewards points per purchase” and “one or more rewards offered by each wallet application,” as part of the “predefined criteria” for selecting a preferred wallet application).
14.2		and in response to the re-allocating the electronic transaction, updating a rewards account associated with the user to include the first amount of first rewards.
	However, GURUNATHAN does not disclose: updating a rewards account associated with the user to include the first amount of first rewards.
	KAJA discloses updating the rewards account following the re-processing of the transaction:
14.2		and in response to the re-processing the electronic transaction using the second financial instrument, modifying the first amount of the first rewards. 
KAJA at [0026], Fig. 4, Fig. 6 (disclosing the reward amount is determined and assigned to the appropriate financial instrument and its associated user which occurs in response to “Fig. 4 illustrates the completed transaction notifications being sent to the participants while various issuers are sent transaction completion information.”).
	Where GURUNATHAN discloses the steps of processing and re-processing involving a wallet application, payment server, and issuer; and where KAJA discloses that the rewards points are assigned to the user whose selected financial instrument is used to complete the payment; it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the server implementing processing and re-processing steps of GURUNATHAN, to include the assignment of rewards points of KAJA.  This modification yields a predictable result because each of GURUNATHAN and KAJA disclose software implemented between a user device, payment server, and issuer server, such that each of the recited steps will perform in combination the same as disclosed individually.  Therefore claim 14 is rendered obvious by GURUNATHAN in view of FERNANDES, in view of O’REGAN, and in further view of KAJA .


Relevant Prior Art Not Relied Upon
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
REALINI US 20090119190 A1 
[0281] FIG. 7 shows a cross-bank person-to-person payment. This figure shows one consumer A sending money to another consumer B, where the consumers are members of different bank partners. Consumer A has bank A, and consumer B has bank partner B. The mobile payment system of the invention will handle the transaction.
[0282] A basic flow of the transaction is: (1) Consumer A sends the mobile payment system pay request. (2) Mobile payment system transfers funds from pooled account to working account. (3) Mobile payment system transfers funds from working account to pooled account. (4) Mobile payment system updates T records in mobile payment system system-of-record. (5) Mobile payment system notifies consumer B of payment. (6) Mobile payment system periodically settles between partner banks. This settlement may occur in any periodic time period. Instead of real time, the settlement may be performed in a batch mode. For example, this may be performed once every 24 hours. The periods do not necessarily have to be equal time periods, but may be different time periods.
SAUER WO 2020094874 A1 [0018] 
A conditional payment transaction refers herein for example to a payment transaction that is implemented (e.g. authenticated, controlled, executed, authorized, cleared, settled, etc) in dependence upon one or more conditions. For example, one or more transaction steps of the payment transaction are triggered only when one or more conditions (e.g. trigger conditions) are met. For example, one or more transaction steps of the payment transaction are executed / adapted in dependence upon whether one or more conditions are fulfilled. For example, the execution of one or more transaction steps may be controlled from the SPE platform: the execution of one or more transaction steps may be triggered without change, i.e. with initial parameter (unchanged amount to be paid, etc) or triggered with one or more modified parameters. For example, a payment by credit card may be cancelled and the debited amount will be credited back: in such a case the execution of the payment transaction may include one or more transaction steps to trigger the credit operation instead of the settlement of the payment. The control over the execution of the payment transaction may be performed in a static or dynamic manner, depending on one or more events. For example, a payment may be settled to one or multiple parties which are participating in the transaction.
PHILLIMORE WO 9623283 A2 
[1:1-9] Applicant provides a number of Pay Now and Pay Later products to cardholders and merchants, such as bank (debit) cards and credit cards, both for domestic and cross border financial transactions in Europe and other parts of the world. The present invention relates to a Pay Before product or so called electronic purse so that the user of such electronic purse always has the exact change in the right place at the right time, reducing the hassle of cash at home and abroad.
O'REGAN US 20170308875 A1 
[0022] The method may also include: receiving a transaction request message in respect of a transfer of funds from a float account of an agent to the payee entity on behalf of the consumer, the transaction request message including the consumer-specific account identifier and an amount associated with the transfer of funds; identifying, using the consumer-specific account identifier, the financial account of the payee entity and an identifier of the consumer; processing the transfer of funds against the float account and in favour of the financial account of the payee entity; receiving a transaction response message either confirming or denying the transaction; and, transmitting a payment confirmation message or payment denial message to the communication device of the consumer such that the consumer may pay to the agent an amount of cash corresponding to the amount associated with the transfer of funds.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY L LICITRA whose telephone number is (571)272-5340. The examiner can normally be reached 9:00AM-5:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J.L.L.
Examiner
Art Unit 3685



/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685